COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Cause No 01-12-00704-CV; In re Tammy Fountain, Relator

            Original Proceeding on Petition for Writ of Habeas Corpus from Order Revoking
            Suspension and for Commitment to County Jail, Cause No. 2010-31997, in the 309th
            District Court of Harris County, Texas.

        Relator Tammy Fountain was found in contempt of the trial court’s orders in an order dated
May 24, 2012. Fountain filed this original habeas corpus proceeding, and we ordered her released
on bail pending resolution of the proceeding. This court denied relief with written opinions
issued on December 28, 2012. On January 2, Fountain filed a motion for rehearing, in which she
informed the court of a rule 11 agreement between the parties, dated December 12, 2012, whereby
real party in interest Kathy Katcher agreed that “[t]he current enforcement shall be dismissed with
prejudice.” Katcher requested that we abate the proceeding until July 1, 2013 to permit the parties
to effectuate their agreement. We granted the request for abatement and ordered the parties to file
a status report or a motion to dismiss by July 1, 2013. We also ordered the parties to timely notify
the court of all events affecting the status of the case.

       Katcher filed a status report on July 1, 2013, informing the court that a status conference
has been set for July 2, 2013 and that Fountain filed a motion for continuance to hire another
attorney.

        The parties shall file an updated status report or a motion to dismiss within 3 days of any
further status conference held in the trial court. Additionally, the parties shall inform this court no
later than August 9, 2013:

   a. Whether the trial court has been requested to enter a final order as referenced in paragraph
      13 of the parties’ rule 11 agreement dated December 12, 2012, and if not, why not;
   b. Whether Katcher has dismissed her enforcement petition with prejudice as referenced in
      paragraph 14 of the parties’ rule 11 agreement dated December 12, 2012, and if not, why
      not;
   c. Whether this original proceeding has become moot for any reason; and
   d. Whether there is any reason why this original proceeding should not be reinstated on the
      court’s active docket.

       To the extent this original proceeding is not moot, Katcher is requested to provide the court
of appeals with any revised or supplemental response to the motion for rehearing no later than
August 9, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Justice Massengale, Acting Individually

Panel consists of Justices Keyes, Massengale, and Brown



Date: July 2, 2013